Citation Nr: 0322893	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-10 222	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a back 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.  This appeal comes before the Board of 
Veterans' Appeals (Board) from an October 2001 rating 
decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee regional office (RO).     


FINDINGS OF FACT

1.  A final August 1955 Board decision denied the veteran's 
claim for service connection for a back disorder;  a January 
1991 rating decision determined that no new and material 
evidence had been received to reopen the veteran's claim for 
service connection for back disorder;  the veteran was 
notified of the RO's decision and he did not file a timely 
appeal.     

2.  The evidence received since the January 1991 rating 
decision consists of a private physician's nexus opinion 
regarding the veteran's current back disorder and his period 
of service; the evidence bears directly and substantially 
upon the specific matters under consideration, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  There is no objective evidence of record demonstrating a 
back injury during the veteran's period of service; the 
evidence shows that the veteran first reported a back injury 
approximately five years following his separation from 
service; the medical opinion purporting to show a nexus 
between current pathology and the veteran's period of service 
is based on the veteran's own reported history of inservice 
back injury which is not supported by the overall evidence of 
record. 
 




CONCLUSIONS OF LAW

1.  Evidence, consisting of a private physician's opinion, 
received since the RO's January 1991 rating decision that 
denied service connection for a back disorder is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001). 

2.  A chronic back disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the June 2002 
statement of the case (SOC) of the laws and regulations 
pertaining to his claim.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claim. 

A January 2001 letter to the veteran informed him of what 
information and evidence he needed to supply, and what VA 
would do to assist in obtaining pertinent evidence.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  It also specified what 
evidence the veteran must obtain to successfully prosecute 
his claim, what evidence VA had obtained and that VA had 
assisted him in attempting to obtain evidence that he had 
identified as relevant to his claim.  The veteran has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

New and Material Evidence

An August 1955 Board decision denied the veteran's claim for 
service connection for a back disorder.  A January 1991 
rating decision determined that no new and material evidence 
had been received to reopen the veteran's claim for service 
connection for back disorder.  The veteran was notified of 
the RO's decision in February 1991, and he did not file a 
timely appeal within one year of the notification letter and 
the decision is final.  Formerly 38 U.S.C. § 4005 (1988); 38 
C.F.R. § 19.192 (1990); currently 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302 (2002).      

The bases for the January 1991 denial were that the objective 
evidence did not show that the veteran incurred a back injury 
in service and that there was no medical evidence of a nexus 
between the veteran's current back pathology and his period 
of service. 

Since the January 1991 rating decision is final, the 
veteran's current claim of service connection for a back 
disorder may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

The regulation regarding new and material evidence was 
amended. 38 C.F.R. § 3.156(a) (2002).  This amendment applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection was filed 
prior to that date.  Therefore, the amended regulation does 
not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative. Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The RO determined in its January 1991 decision that the 
evidence did not establish that a back injury in service 
resulted in current back pathology.  In order to reopen the 
claim, the veteran would have to submit new and material 
evidence.

Such evidence would have to tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for the previous denial.  Evans, supra. Thus, in this case, 
to be new and material the evidence would need to be 
probative of the questions of whether there was any objective 
evidence of inservice incurrence of a back injury and/or a 
nexus between current pathology and the period of service.

The evidence received since the January 1991 decision 
includes a statement from D.S., D.C. dated in November 2001 
that included the statement that, "It is my opinion, based 
on [the veteran]'s symptoms and my physical findings, that 
his condition is the result of the injury he sustained in 
WWII." 

This nexus evidence was not previously of record, and it 
bears directly and substantially upon the specific matters 
under consideration.  It is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  Accordingly, the veteran's claim 
for service connection for a back disorder is reopened.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
discussion in the statement of the case essentially 
considered the veteran's claim on the merits.  Additionally 
the veteran has provided argument addressing his claim on the 
merits.  Accordingly, the Board finds that the veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran contends that he injured his back in an inservice 
vehicle accident in July 1945.
 
The service medical records show that the veteran was treated 
for lacerations and abrasions of the right thigh and buttocks 
following the vehicle accident in July 1945. The veteran was 
treated with sutures and dressings and was returned to active 
duty that same day.  There was no mention of any spinal 
injury.  The remainder of the service medical records do not 
indicate any back complaints or treatments.  The service 
separation examination in October 1945 noted no 
musculoskeletal defects.

On a claim for VA benefits in 1946, the veteran did not 
report any back complaints or injury during service.  In 
January 1951 the veteran submitted a claim for service 
connection for a back disorder.  Private medical records show 
that the veteran began receiving treatment in November 1953 
for low back pain diagnosed as left sacro-iliac disease with 
left sciatic neuritis.  A statement from W.H.L., M.D., made 
in August 1954, indicated that the veteran had reported a 
history of a back injury in 1944 when his car turned over and 
pinned him against a fence. 

The veteran submitted a statement in October 1954 from A.R. 
that he was the driver of the scout car involved in the 
accident during service, and that the veteran was tossed into 
a steel fence lined with barbed wire causing injuries to the 
back as well as bruises and lacerations to the face and body.  
The veteran testified at a hearing in February 1955 that he 
had hurt his back in the 1945 vehicle accident.  He indicated 
that he did not seek treatment for back complaints for 
several years following his separation from service.

An October 1976 x-ray report indicated scoliosis with side 
bending to the right side, sacralization of L-5, and 
narrowing of disc space between L4 and L5.       

A November 2001 private chiropractor's report from D.S., D.C. 
indicated that the veteran was treated for moderate to severe 
lumbosacral pain symptoms.  The veteran reported his history 
of injuring his back in the inservice vehicle accident.  X-
rays showed degenerative arthritic changes of the lumbar 
spine.  The diagnosis was intersegmental dysfunction-
lumbosacral with associated degenerative lumbar disc.  Dr. S. 
stated: "It is my opinion, based on [the veteran]'s symptoms 
and my physical findings, that his condition is the result of 
the injury he sustained in WWII."

In reviewing the evidence of record, the Board notes that 
there is no objective evidence demonstrating a back injury 
during the veteran's period of service.  While the record 
shows that the veteran was involved in a vehicle accident in 
July 1945, the contemporaneous medical record does not note 
any back complaints or findings.  Moreover, there are no 
complaints or findings related to the back in the remainder 
of the veteran's period of service, or on his separation 
examination.  The evidence shows that the veteran first 
reported a back injury approximately five years following his 
separation from service.  The medical opinion purporting to 
show a nexus between current pathology and the veteran's 
period of service is based on the veteran's own reported 
history of inservice back injury which is not supported by 
the contemporaneous medical evidence.  Medical opinions have 
no probative value when they are based on an inaccurate 
factual predicate, such as the veteran's self- reported and 
inaccurate history.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 548 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993), and most recently, Pond v. West, 12 Vet. App. 341 
(1999) where the appellant was himself a physician.

The Board acknowledges the testimony of the veteran and A.R. 
to the effect that the veteran injured his back during the 
July 1945 accident.  The records support a finding that a 
motor vehicle accident took place.  However, the lack of 
contemporaneous medical evidence documenting such a back 
injury weighs against a finding that a significant back 
injury actually occurred during the motor vehicle accident. 
Although the veteran contends that his current back disorder 
is related to an inservice cause, the Board notes that the 
veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The preponderance of the evidence is against the veteran's 
claim for service connection for a back disorder.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the- doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

New and material evidence has been received to reopen the 
veteran's claim for service connection for a back disorder.

Entitlement to service connection for a back disorder is 
denied.   


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

